Citation Nr: 0735939	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-11 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a claimed hip and low 
back disorder, to include as secondary to the service-
connected degenerative joint disease of the bilateral knees 
and left ankle associated with the bilateral pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1960 and October 1961 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the RO in Atlanta.

In the February 2004 Notice of Disagreement (NOD), the 
veteran also expressed disagreement with the RO decision 
denying an increased evaluation for the service-connected 
degenerative joint disease of the bilateral knees and left 
ankle.  The RO issued a Statement of the case in April 2005 
concerning the issues.  However, in his April 2005 
Substantive Appeal, the veteran indicated he wished to only 
pursue the appeal concerning the issue of service connection 
for the claimed hip and low back disability.  

The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) in a hearing at the RO in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

At the outset, the Board notes that a disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

In this case, the medical evidence of record is conflicting 
and confusing to such a degree that an additional clarifying 
opinion is necessary.

In the March 2005 VA examination, the veteran was diagnosed 
with mild degenerative disc disease of the lumbar spine.  The 
examiner noted that the veteran had a normal posture and 
gait.  There was no evidence of scoliosis.  The examiner 
opined that it was less likely than not that the back 
condition was due to the knee or ankle conditions and more 
likely than not a normal degenerative process that 
accompanies age.  However, the examiner further opined that 
the abnormal knee may make the back condition worse.

Given the veteran's hearing testimony and this conflicting 
opinion, in light of Allen v. Brown, 7 Vet. App. at 448 
(1995),  the Board finds that a more contemporaneous VA 
examination is necessary to clarify the diagnosis and 
etiology of the veteran's current hip and low back condition.  
In this regard, the Board notes that while the veteran is not 
competent to render a diagnosis or opinion as to medical 
causation, he is certainly competent to testify to continuity 
of symptoms capable of lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Finally, during his June 2007 Board hearing, the veteran 
testified that he had received recent treatment for his 
disabilities.  Thus, the RO should obtain and associate with 
the claims file all outstanding VA medical records.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO must obtain all 
outstanding pertinent medical records from the VA medical 
center, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities. 

Accordingly, the case is REMANDED for the following action:


2.  The RO should obtain copies of all VA 
outpatient records concerning treatment 
of the veteran's back and hip 
disabilities from December 2004 to the 
present time.  All records obtained 
should be associated with the claims 
folder.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed hip and 
low back disorder.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has a current hip and low 
back disorder that at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) was caused or aggravated by 
the service-connected degenerative joint 
disease of the bilateral knees and left 
ankle.  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report.

4.  After completion of the above 
development, the veteran's claim of 
service connection for a hip and low back 
disorder, to include as secondary to the 
service-connected degenerative joint 
disease of the bilateral knees and left 
ankle should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



